Citation Nr: 1530609	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral vision loss.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent disabling for tinnitus. 

4.  Whether new and material evidence has been received to reopen service connection for a prostate condition as a result of exposure to ionizing radiation.   

5.  Entitlement to service connection for prostate cancer (previously claimed as a prostate condition), to include as due to exposure to radiation. 

6.  Entitlement to service connection for a sebaceous cyst of the neck, to include as due to exposure to radiation.

7.  Entitlement to service connection for bilateral kidney cysts, to include as due to exposure to radiation. 

8.  Entitlement to service connection for a hepatic granulomata, to include as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the October 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  The record shows that the Veteran was scheduled for a May 2015 Board hearing; however, the Veteran did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for prostate cancer, epidermal cyst, bilateral kidney cysts, and hepatic granulomata, all as due to exposure to radiation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has documented distance visual acuity deficits as noted upon entry to and separation from active service.  

2.  There is no evidence of an in-service injury, disease, complaints, diagnosis, or treatment for an eye disability superimposed upon the Veteran's distance visual acuity deficits.  The Veteran does not have a current eye disability that may be service-connected.  

3.  VA audiometric testing in November 2010 revealed a 45 decibel puretone threshold average and 80 percent speech discrimination in the right ear, and a 41 decibel puretone threshold average and 84 percent speech discrimination in the left ear. 

4.  VA audiometric testing in September 2012 revealed a 49 decibel puretone threshold average and 80 percent speech discrimination in the right ear, and a 45 decibel puretone threshold average and 84 percent speech discrimination in the left ear. 

5.  For the entire initial rating period on appeal, the Veteran has a 10 percent rating for his bilateral tinnitus, which is the highest possible schedular rating for this condition; and, as a matter of law, separate 10 percent ratings are not assignable for tinnitus in each ear. 

6.  In an August 2005 rating decision, the RO denied service connection for a prostate condition as a result of exposure to ionizing radiation.  The Veteran did not initiate an appeal to this decision.

7.  Additional evidence received since the August 2005 rating decision on the issue of service connection for a prostate condition is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral vision loss have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2014).

2.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for an initial rating in excess of 10 percent disabling for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014). 

4.  The August 2005 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a prostate condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issue of whether new and material evidence has been received to reopen service connection for a prostate condition has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision as it relates to this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claims of increased ratings for hearing loss and tinnitus, as that portion of the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding claim of service connection for bilateral vision loss, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in July 2010, prior to the initial adjudication of the claim for vision loss in June 2011.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from November 2010 and September 2012, and the Veteran's statements.  

The Veteran was afforded VA medical examinations in November 2010 and September 2012 in connection with his claims for bilateral hearing loss and tinnitus.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 and September 2012 VA examinations are adequate for rating purposes.  The examinations included puretone threshold and speech discrimination evaluations of the Veteran.  Further, the November 2010 and September 2012 VA examinations addressed all the relevant rating criteria for rating bilateral hearing loss and tinnitus, including the functional impact of hearing loss and tinnitus upon ordinary conditions of daily life and work.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

Regarding claim of service connection, VA's duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With respect to the issue of service connection for bilateral vision loss, the Board acknowledges that the Veteran has not been afforded a VA medical examination.  In this case, the weight of the evidence demonstrates that there was no in-service injury, event, or disease related to bilateral visual loss.  Further, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between any bilateral vision loss and service.  As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating these claims of service connection, because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this issue to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury, event, and could only result in a speculative or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed visual loss and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service disease or occurrence and a current diagnosis.  Referral of the issue of service connection for bilateral vision loss for a VA examination or to obtain a VA medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding this claim because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims on appeal.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Generally, refractive errors are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Bilateral Vision Loss - Analysis

The Veteran contends that service connection for bilateral vision loss is warranted.  With the exception of the June 2010 initial claim for disability compensation, however, the Veteran has made no additional statements regarding his claimed visual loss.  

After a careful review of all the evidence of record, the Board finds no medical evidence of a current disability that is subject to service connection.  The Veteran has not provided any statements regarding symptoms of an eye disability.  In addition, the Veteran has not provided medical evidence that documents a current eye disability that is subject to service connection.  VA treatment records, beginning in 2005 and continuing forward, do not reflect a diagnosis of an eye disability.  A December 2009 VA treatment record indicates that the Veteran wears glasses to read and denied eye pain or glaucoma.  Physical examination of the eyes revealed normal extraocular muscles; pupils were equal, round, and reactive to light and accommodation; and no retinopathy.  A subsequent December 2009 VA treatment record indicates the Veteran's vision is normal, but he wears glasses.  A March 2011 VA neurology consultation report indicates that the Veteran's extraocular movements were intact, his pupils were reactive, and his visual field was intact.  An August 2012 VA treatment record indicates that the Veteran denied visual changes and eye pain.  

Moreover, a review of the Veteran's service treatment records reflects no evidence of an in-service injury, disease, complaints, diagnosis, or treatment for an eye disability that would be subject to service connection.  Refractive errors of the eye (astigmatism, myopia, hyperopia, and presbyopia) are not subject to service connection.  38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90

The July 1962 service entrance examination report documents a normal eye physical examination, but documents deficits in distance visual acuity bilaterally.  The service physician indicated that the Veteran's best corrected vision was 20/20 bilaterally.  The service physician did not provide a diagnosis, but noted "defective distant vision NCD" (indicating "not considered disabling") on the examination report and assigned the Veteran a profile of E2 on the PULHES scale.  The "PULHES" scale is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.

An August 1962 service ophthalmologic consultation form indicated that the Veteran's best corrected vision was 20/20 bilaterally.  No diagnosis or notation of additional complaints was noted.  

The May 1965 service separation examination report documents a normal eye physical examination, but documents deficits in distance visual acuity bilaterally.  The service physician indicated that the Veteran's best corrected vision was 20/20 bilaterally.  The service physician did not provide a diagnosis, but noted "Def vision" on the examination report and assigned a PULHES profile of E1.  

While service medical records document a distance visual acuity deficit, myopia (nearsightedness) is considered a refractive error, and is not subject to service connection under VA regulations.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  The Veteran is competent to report symptoms of visual impairment that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose any current visual impairment in addition to his visual acuity deficits because those conditions present complex medical questions requiring the opinion of a medical professional.  Jandreau, 492 F.3d 1372, 1377.  In this case, the service and post-service medical records are negative for evidence of a superimposed disease or injury.  In the absence of competent evidence of a superimposed disability, service connection is not warranted for the Veteran's claimed bilateral vision loss.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral vision loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Increased Rating for Bilateral Hearing Loss - Analysis

The Veteran contends that his service-connected hearing loss is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran contends that he has significant difficulty hearing in both ears and has difficulty communicating with other people, particularly in the presence of background noises.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing.  Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period under appeal, a compensable disability rating is not warranted for bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in November 2010.  At that time, the Veteran reported decreased hearing ability, particularly in his left ear.  Regarding functional impairments, the Veteran identified often not being able to hear his wife, particularly in the presence of other noise.  VA audiometric testing performed in November 2010 revealed Level III hearing loss in the right ear and Level II hearing loss in the left ear, indicating a non-compensable hearing loss disability.  

Upon VA audiological examination in November 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
60
LEFT
30
35
35
40
55

The puretone threshold average, after rounding to the nearest whole number, was 45 decibels in the right ear and 41 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed initial speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The VA examiner then used a modified performance-intensity function to determine the decibel level of the Veteran's best performance.  The Veteran's best performance with the Maryland CNC word list revealed a speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The November 2010 VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing.  

The November 2010 audiometric findings, applied to Table VI, yield a Roman numeral designation of III for the right ear (45 decibel puretone threshold average, and 80 percent speech discrimination), and a Roman numeral designation of II for the left ear (41 decibel puretone threshold average, and 84 percent speech discrimination).  The Roman numeral designation for the right ear (III) along with the Roman numeral designation for the left ear (II), entered into Table VII produce a zero percent disability rating for hearing impairment.  

The Board finds that puretone thresholds reported in the November 2010 VA examination report were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Further, the November 2010 VA examination report did not reflect both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

The Veteran was afforded a second VA audiological examination in September 2012.  At that time, the Veteran reported decreased hearing ability and a thumping sound in both ears.  Regarding functional impairments, the Veteran identified difficulty hearing as affecting ordinary conditions of daily life, but did not specifically identify which activities were affected.  VA audiometric testing performed in September 2012 revealed Level III hearing loss in the right ear and Level II hearing loss in the left ear, indicating a non-compensable hearing loss disability.  

Upon VA audiological examination in September 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
45
60
LEFT
20
40
40
45
55

The puretone threshold average, after rounding to the nearest whole number, was 49 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed initial speech recognition ability of 60 percent in the right ear and 60 percent in the left ear.  The VA examiner then used a modified performance-intensity function to determine the decibel level of the Veteran's best performance.  The Veteran's best performance with the Maryland CNC word list revealed a speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The September 2012 VA audiometric test results appear to be valid for rating purposes, as inconsistencies were not indicated by the VA examiner during testing.  

The September 2012 audiometric findings, applied to Table VI, yield a Roman numeral designation of III for the right ear (49 decibel puretone threshold average, and 80 percent speech discrimination), and a Roman numeral designation of II for the left ear (45 decibel puretone threshold average, and 84 percent speech discrimination).  The Roman numeral designation for the right ear (III) along with the Roman numeral designation for the left ear (II), entered into Table VII produce a zero percent disability rating for hearing impairment.  

The Board finds that puretone thresholds reported in the September 2012 VA examination report were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Further, the September 2012 VA examination report did not reflect both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

The Board notes that during both VA examinations, the VA examiners reported an initial speech recognition ability and a best performance speech recognition ability.  As relevant, the September 2012 VA examiner documented a significant difference between the Veteran's initial and best performance speech recognition ability.  Speech recognition ability is obtained using the 50-word VA-approved recording of the Maryland CNC test.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9 (2004).  If initial speech recognition is worse than 94% after presentation of the full list, then a modified performance-intensity function must be obtained to determine the decibel level for best performance.  Id.  Once the decibel level for the best performance is obtained, the word recognition ability at this level is reported as the speech recognition score.  Id.  

During both VA examinations, the Veteran demonstrated an initial speech recognition ability below the 94% threshold prescribed by the examination guidelines.  Both VA examiners then performed a modified performance-intensity function to determine the decibel level for best performance and reported the Veteran's speech recognition ability at that level, in accordance with the examination guidelines.  Accordingly, the Board finds the speech recognition scores reported for the Veteran's best performance are the appropriate scores to use in evaluating the severity of the Veteran's hearing loss disability.  

Based on all the evidence of record, the Board finds that a compensable disability rating is not warranted for bilateral hearing loss at any point during the entire rating period under appeal.  The Board finds that audiometric testing results from the November 2010 and September 2012 VA examinations are probative, appear valid for rating purposes, and specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455.  The record does not otherwise contain valid audiometric testing not discussed above that may be used in evaluating the Veteran's current disability.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty communicating with his wife and discerning sounds from background noise.  However, disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record.  Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating. 

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable disability rating for bilateral hearing loss for any period under appeal and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Disability Rating for Tinnitus - Analysis

The Veteran contends that his service-connected tinnitus is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran reported pounding and thumping sounds in his ears that impair communication with other people.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that VA's interpretation is entitled to deference.  

For the entire rating period, the Veteran's tinnitus has been rated at the maximum 10 percent rating under the criteria found at 38 C.F.R. § 4.87, Diagnostic Code 6260 for recurrent tinnitus.  Upon review, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's tinnitus disability.  See Copeland v. McDonald, ___ Vet. App. ___, 2015 WL 3903356 (June 25, 2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for an initial rating in excess of 10 percent disabling for tinnitus must be denied under Diagnostic Code 6260, Note (2).  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Board recognizes and has considered the Veteran's complaints of difficulty hearing and understanding his wife, particularly with background noise present.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation.  The functional limitations imposed by the Veteran's hearing loss and tinnitus are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss and tinnitus on his daily life.  See Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current bilateral hearing loss and tinnitus, and associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran is only service-connected for bilateral hearing loss and tinnitus.  Both VA examiners indicated that hearing loss and tinnitus affect the Veteran's quality of life; however, there is no evidence that hearing loss and tinnitus render the Veteran unemployable.  Evidence of record indicates the Veteran was awarded Social Security Administration (SSA) disability compensation benefits in September 1998 due to severe impairments of coronary artery disease, arthritis, an affective disorder, and paranoid schizophrenia; none of these conditions are service-connected.  In a November 1998 decision, the RO determined that the Veteran was unable to secure and follow a substantially gainful occupation due to non-service-connected schizoaffective disorder, bipolar type.  In June 2003 SSA paperwork completed by the Veteran, the Veteran indicated that back arthritis, shoulder dislocation, and residuals of a heart attack limited his ability to work.  In a June 2003 SSA interview form, the SSA evaluator, following a telephone interview, noted that the Veteran demonstrated no difficulty with hearing, understanding, concentrating, or talking.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Prostate Condition - Analysis

In March 2005, the Veteran filed a claim of service connection for a prostate condition, which the Veteran believed was due to his work with a high powered acquisition radar (HIPAR) unit during active service.  The Veteran indicated that he was frequently exposed to the klystron and power tubes associated with the HIPAR unit, and he believed this radiation exposure led to his development of a prostate condition.  In an August 2005 decision, the RO denied service connection for a prostate condition, and informed the Veteran of the decision.  The RO found that the Veteran did not have a current prostate disability, and therefore, service connection was not warranted.  Additionally, the RO determined that service connection was not warranted because there was no evidence of complaints or symptoms of a prostate condition during service.   The Veteran did not initiate an appeal as to the August 2005 rating decision.  Therefore, the August 2005 determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In the current claim on appeal, the Veteran seeks to reopen service connection for a prostate condition.  Since the last final disallowance of the claim in August 2005, recent evidentiary submissions include VA and private medical records, and lay statements from the Veteran.  Collectively, the VA and private medical records indicate that the Veteran was evaluated for possible prostate cancer in January 2006 following documented elevated protein specific antigen levels.  A biopsy performed in June 2010 indicated the presence of prostate cancer.  In addition, the Veteran has submitted several statements in which he continues to contend that his prostate cancer is the direct result of exposure to radiation from the HIPAR unit during active service.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a prostate condition has been received.  The Veteran's lay statements are new, in that they were not of record at the time of the prior final denial; however, the Veteran's continued contentions of exposure to radiation are cumulative and redundant of his previous contentions, which the RO considered in its August 2005 decision.  In contrast, the medical records documenting a diagnosis of prostate cancer are new and are neither cumulative nor redundant of evidence already of record.  As the RO identified in the August 2005 decision, the medical evidence available at that time did not demonstrate a diagnosed condition related to the prostate.  

This newly submitted medical evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran has a current disability related to the prostate.  The Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  The new medical evidence documenting current prostate cancer, combined with the Veteran's contentions of in-service radiation exposure, raises a reasonable possibility that the Veteran's prostate cancer was incurred in service.  

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for a prostate condition.  For these reasons, the Board finds that the additional evidence received since the August 2005 decision is new and material to reopen service connection for a prostate condition.


ORDER

Service connection for bilateral vision loss is denied. 

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent disabling for tinnitus is denied.

New and material evidence having been received, the appeal to reopen service connection for a prostate condition is granted. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for prostate cancer, an epidermal cyst of the neck, kidney cysts, and a hepatic granulomata, all claimed as due to exposure to radiation.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran contends that he was exposed to radiation during active service due to his work with a HIPAR unit.  In several statements in support of the appeal, the Veteran indicated that he and another service-member would open the protective doors that shielded the klystron and power tube components to stay warm in the winter.  See August 2010 Statement.  The Veteran indicated that the fellow service-member became sick and was hospitalized for over a month from what the Veteran was told was due to radiation exposure.  Id.  The Veteran indicated that he worked near the HIPAR unit continually for two years, working every other day.  See February 2011 Radiation Dose Assessment Questionnaire.  According to the Veteran's DD Form 214, the Veteran's Military Occupational Specialty was Air Defense Fire Control Crewman.  

The Board notes that some of the Veteran's statements, including the June 2010 claim for disability compensation, indicate his contentions that he was specifically exposed to ionizing radiation, and accordingly, the RO developed the Veteran's claims as due to exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311.  However, the Veteran's statements have uniformly discussed his work with radar equipment, namely the HIPAR unit with klystron and power tube components, which emit micro/radio waves.  The Court has taken judicial notice that radar equipment emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997).  Non-ionizing exposure from radio or radar equipment is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311, which address exposure to ionizing radiation.  The RO has developed the Veteran's claims regarding ionizing radiation exposure, but the Veteran's theory of entitlement to service connection for prostate cancer, epidermal cyst, kidney cysts, and a hepatic granulomata, as due to non-ionizing (microwave-type) radiation exposure, has not been fully developed.  See also McLendon, 20 Vet. App. 79.  The RO should obtain a medical opinion to resolve the question of etiology regarding the claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer this case to an appropriate VA examiner for an opinion to assist in determining the etiology of the Veteran's prostate cancer, epidermal cyst, kidney cysts, and hepatic granulomata.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  An examination of the Veteran is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, an examination should be afforded to the Veteran. 

Based upon a review of the relevant evidence of record and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Based on the Veteran's service as an air defense fire control crewman and exposure to non-ionizing (microwave) radiation, is it at least as likely as not (a 50 percent probability or greater) that his prostate cancer (diagnosed in 2010) is etiologically related to such in-service exposure?

b. Based on the Veteran's service as an air defense fire control crewman and exposure to non-ionizing (microwave) radiation, is it at least as likely as not (a 50 percent probability or greater) that his sebaceous cyst (reported as beginning in 2008) is etiologically related to such in-service exposure?

c. Based on the Veteran's service as an air defense fire control crewman and exposure to non-ionizing (microwave) radiation, is it at least as likely as not (a 50 percent probability or greater) that his kidney cysts (reported on a July 2003 computerized tomography (CT) study report) are etiologically related to such in-service exposure?

d. Based on the Veteran's service as an air defense fire control crewman and exposure to non-ionizing (microwave) radiation, is it at least as likely as not (a 50 percent probability or greater) that his hepatic granulomata (reported on an August 2010 CT study report) is etiologically related to such in-service exposure?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


